IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

RILEY LEONARD GRIFFIS, JR.,                NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-2541

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 19, 2015.

An appeal from the Circuit Court for Bradford County.
Robert Groeb, Judge.

Nancy A. Daniels, Public Defender, and Danielle Jorden, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      Riley Griffis, Jr., appeals convictions and sentences on two counts of

aggravated battery (one for aggravated battery with a deadly weapon and one for
aggravated battery causing great bodily harm) stemming from a single criminal

episode. See §§ 784.045(1)(a)2.; 784.045(1)(a)1., Fla. Stat. (2012). The state

properly concedes that one of the two convictions must be vacated, as the dual

convictions constitute a violation of his constitutional protection against double

jeopardy. See Icon v. State, 44 So. 3d 660, 660 (Fla. 5th DCA 2010); Cook v.

State, 813 So. 2d 1010, 1012 (Fla. 1st DCA 2002); Maxwell v. State, 803 So. 2d
815, 820 (Fla. 5th DCA 2001). We reverse and remand to the trial court with

directions that the court vacate the conviction and sentence for one of the two

counts.

      Affirmed in part, reversed in part, and remanded.

BENTON, CLARK, and MAKAR, JJ., CONCUR.




                                        2